Per Curiam.

The Association of the Bar of the City-of New York filed two charges of professional misconduct against the respondent.
An Official Referee has reported that the first charge of misconduct has not been sustáined. The evidence supports that finding, and the charge is dismissed.
The second charge of misconduct has, according to the referee’s report, been established. The record sustains his conclusion. The charge arose from the cashing by respondent of a twenty-seven dollar check for costs, which bore an indorsement and was enclosed with a letter which indicated that the check was to be held in escrow pending the determination of an appeal. The respondent cashed the check. He claims that he had made no agreement to hold it in escrow pending appeal and that he was of the opinion that an attempt was being made £ £ to foist upon him an arrangement to which he had not agreed to be *502a party.” He admits that he may have been hasty and immature in the judgment he used.
In view of these and other mitigating circumstances, we are of the opinion that a censure is sufficient punishment for his misconduct.
Martin, P. J., Townley, Dore, Cohn and Callahan, JJ., concur.
Respondent censured.